Citation Nr: 0917631	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound to the left thigh involving 
Muscle Group XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from February 1965 to February 1969.  He received the Purple 
Heart Medal, among other awards and decorations.

In January 2004, the RO denied the Veteran's claim for a 
disability rating in excess of 10 percent for residuals of a 
gunshot wound to the left thigh involving Muscle Group XIII.  
The Veteran appealed to the Board of Veterans' Appeals 
(Board).  In October 2006, the Board denied the appeal.

The Veteran appealed the Board's October 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the parties to the appeal filed a joint motion 
asking the Court to vacate the Board's decision and remand 
the matter for readjudication.  The parties agreed that the 
Board needed to address whether the Veteran was entitled to 
increased and/or separate ratings for his disability based on 
nerve impairment (including lack of proprioception in the 
left foot) and/or impairment of the left hip and/or left knee 
joints, and to consider the impact, if any, of symptoms such 
as weakness, fatigue, pain, and incoordination on the 
Veteran's entitlement to an increased rating.  See, e.g., 
38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; Jones v. Principi, 18 
Vet. App. 248 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Esteban v. Brown, 6 Vet. App. 259 (1994).  The Court 
granted the motion later that same month.

The Board remanded the case for additional development in 
July 2007 and April 2008.  The agency of original 
jurisdiction (AOJ) confirmed the prior denials and returned 
the matter to the Board.  The case is now presented for 
further appellate consideration.

The Veteran is service connected for diabetes mellitus.  
Recent evidence suggests that he has nephropathy and/or left 
foot and ankle symptoms attributable to diabetes.  Inasmuch 
as the record before the Board does not reflect that the AOJ 
has considered those symptoms in the context of evaluating 
the Veteran's diabetes, the matter is referred to the AOJ for 
further action, as appropriate.


FINDINGS OF FACT

1.  The exit wound scar on the Veteran's anterolateral left 
thigh is at least intermittently tender to palpation.

2.  The gunshot wound of the Veteran's left thigh is 
manifested by no more than "moderate" disability of Muscle 
Group XIII.

3.  The Veteran has functional impairments of the left hip, 
knee, ankle, and foot that are not attributable to his 
service-connected gunshot wound; his service-connected 
disability is not shown to be manifested by severe to 
complete paralysis of the external cutaneous nerve of the 
left thigh.

4.  The entry wound scar on the Veteran's left thigh is not 
shown to objectively painful; neither the entry nor the exit 
wound scar is shown to be objectively unstable or causative 
of limitation of function, and they have never been found to 
cover an area any larger than 1.5 and 4.5 square centimeters, 
respectively.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a 
separate 10 percent evaluation, and no more, is warranted for 
the exit wound scar on his anterolateral left thigh for the 
period of his claim.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.14, 4.118 (Diagnostic Codes 7801, 7802, 7803, 7804, 7805).

2.A rating in excess of 10 percent for residuals of a gunshot 
wound to the left thigh involving Muscle Group XIII is not 
warranted for the period of the claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73 (Diagnostic Code 5313), 4.118 (Diagnostic Codes 7801, 
7802, 7803, 7804, 7805), 4.124a (Diagnostic Code 8529) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a disability rating in excess of 10 percent 
for residuals of the gunshot wound to his left thigh.  He 
essentially maintains that the current evaluation is 
inadequate.

I.  Preliminary Considerations

A.  Remand Compliance

When this case was remanded in April 2008, the Board 
requested, among other things, that the AOJ take adjudicatory 
action on the matter of the Veteran's entitlement to service 
connection and separate evaluations for left hip disability, 
left knee disability, and/or nerve impairment as secondary 
to, or a residual of, the service-connected gunshot wound of 
his left thigh, taking into account the provisions of 
38 C.F.R. §§ 4.14 and 4.55(a) and the Court's decision in 
Esteban.  After a decision had been entered on those issues, 
the Veteran was to be notified of the outcome and of his 
right to appeal.  Thereafter, issues pertaining to service 
connection, rating, and/or effective date for those 
disabilities were to be certified to the Board for review if, 
and only if, a timely notice of disagreement was received 
and, after a statement of the case (SOC) had been issued, the 
Veteran perfected an appeal by filing a timely substantive 
appeal.  The AOJ was also to take adjudicatory action on the 
matter of the Veteran's entitlement to a disability rating in 
excess of 10 percent for residuals of a gunshot wound to the 
left thigh (i.e., muscle injury) and, if the benefit sought 
remained denied, to furnish a supplemental SOC (SSOC) to the 
Veteran and his representative that contained, among other 
things, a citation to, and summary of, 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

The record does not reflect that the remand actions were 
completed as requested.  The AOJ did not separately 
adjudicate the matter of the Veteran's entitlement to service 
connection and separate evaluations for left hip disability, 
left knee disability, and/or nerve impairment.  Nor did it 
include a citation to, or summary of, 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in the subsequent SSOC addressing the matter 
of his entitlement to an increased rating for muscle injury.  
Notably, however, the law requires only substantial, and not 
strict, compliance with the terms of the Board's requests.  
See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
Here, the record shows that in March 2009, when the AOJ 
readjudicated the Veteran's claim for increase (in an SSOC), 
it considered as part of the current appeal whether a higher 
evaluation was warranted for his disability on the basis of 
left hip and/or left knee disability and/or as a result of 
neurological impairment.  In so doing, the AOJ also 
considered factors outlined in 38 C.F.R. §§ 4.40, 4.45, and 
4.59, such as pain, fatigability, incoordination, weakness, 
and flare-ups.  The Veteran acknowledged the applicability of 
those provisions in the joint motion filed with the Court, 
and the Board reiterated the fact in its most recent remand.  
Under the circumstances, the Board is persuaded that the 
Veteran is already on adequate notice of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and that no useful purpose 
would be served by sending the case back to the AOJ for an 
SSOC summarizing those provisions, or for separate 
adjudication of issues pertaining to left hip, left knee, and 
neurological impairment.  To do so would serve only to 
further delay the adjudication of the Veteran's appeal, with 
no possibility of additional benefit flowing to the Veteran.

B.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, the notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
AOJ.  Id.

The Court has held that, in order to satisfy element (1), 
above, in the context of a claim for increased compensation, 
VA must notify the claimant that, in order to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).   If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must also provide the 
claimant at least general notice of that requirement.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from zero to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation (e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability).  Id. at 43-44.

In the present case, the Board finds that VA has not 
completely satisfied its duty to notify, as set forth in 
Vazquez-Flores.  The record shows that the RO sent the 
Veteran VCAA notice letters in August 2003, March 2006, 
August 2007, and May 2008.  Those letters were timely, 
inasmuch as they were followed by a re-adjudication of his 
claim in a March 2009 SSOC.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Taken together, 
the letters notified the Veteran that, in order to 
substantiate his claim, evidence was needed to show that his 
condition had increased in severity.  They notified him of 
his and VA's respective duties for obtaining information and 
evidence, and informed him that, in evaluating his claim for 
increase, VA would consider evidence of the nature and 
symptoms of his condition; the severity and duration of his 
symptoms; and the impact of his condition and symptoms on 
employment and daily life.  The letters also advised him 
that, in evaluating disabilities, VA uses a schedule for 
evaluating disabilities to assign a rating from zero to as 
much as 100 percent based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment and daily life, and provided him 
examples of the types of relevant medical or lay evidence he 
could submit to establish entitlement to increased 
compensation.  However, the letters did not inform him that 
compensation for scars could be established on the basis of 
size.  See, e.g., 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  Nor did they inform him of the evidence and 
information necessary to establish entitlement to separate 
evaluations for conditions such as left hip disability, left 
knee disability, and/or neurological impairment.

The Board finds that the Veteran has not been prejudiced by 
these deficiencies.  The evidence of record shows that he has 
been pursuing the current claim for increase for several 
years now.  In the Board's prior adjudication of his claim in 
October 2006, it was specifically noted that a compensable 
rating could be assigned for scars on the basis of size.  
Further, in the joint motion filed by the parties in April 
2007, it was noted, in effect, that separate ratings for left 
hip disability, left knee disability, and/or neurological 
impairment could be established if the evidence demonstrated 
that the Veteran had one or more of those conditions related 
to the underlying gunshot wound and the manifestations were 
separate and apart from (i.e., did not overlap with) symptoms 
for which he was already being compensated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  Under the circumstances, it is 
the Board's conclusion that any defects in notice with 
respect to the evaluation of scars and/or separate 
evaluations for non-overlapping joint or nerve symptomatology 
have been cured by the Veteran's actual and/or constructive 
knowledge of the information and evidence necessary to 
substantiate his claim.  See, e.g., Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds 
sub nom. Shinseki v. Sanders, 77 U.S.L.W. 4304 (Apr. 21, 
2009) (noting that the purpose of the VCAA notice requirement 
is not frustrated if, for example, the claimant has actual 
knowledge of what is needed or a reasonable person could be 
expected to understand what is needed).  The fundamental 
fairness of the adjudication has not been affected, and no 
further corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of his post-service VA 
medical treatment.  He has been examined on multiple 
occasions, etiological opinions have been obtained (based on 
a review of his medical and military history, including his 
service treatment records, and current clinical findings), 
and he has not identified and/or provided complete releases 
for any additional, relevant evidence that exists and can be 
procured.  No further development action is required.

II.  The Merits of the Veteran's Appeal

A.  Factual Background

The Veteran sustained an enemy gunshot wound to the lateral 
aspect of the distal third of his left thigh during service 
in Vietnam in October 1965.  Following the injury, it was 
noted there was no demonstrable activity of the extensors of 
the four lateral toes of the left foot or of the left 
anterior tibialis muscle.  There was loss of sensation to 
pinprick over the left lower leg and ankle, laterally, and 
weakness of extension of the left knee with some resistance 
offered.  The remainder of the physical examination was 
within normal limits.

Treatment consisted of appropriate wound care and physical 
therapy with complete healing of the wound and a gradual 
return of motion to the extensors of the four lateral toes of 
the left foot and left ankle.  The Veteran continued to 
complain of some weakness of the left ankle and knee, as well 
as numbness over the lateral aspect of the left ankle.  
Physical examination revealed persisting numbness to pinprick 
over the lower half of the left lower leg and over the left 
ankle, laterally, and weakness of dorsiflexion of the left 
ankle and extension and flexion of the left knee.  The 
diagnostic assessment was that he had a missile wound of the 
left thigh with a left common peroneal nerve palsy.  In 
January 1966, it was the opinion of a Medical Board that the 
Veteran had shown continuous progress towards regaining full 
strength of the involved muscles, although full strength had 
not yet been regained.  It was recommended that he be allowed 
to go on limited duty, avoiding climbing and strenuous 
running, for a period of six months, and then re-evaluated at 
a facility where neurosurgical facilities were available.  

The Veteran was admitted to a U.S. Naval Hospital in 
September 1966. At the time of his admission, he complained 
of no pain, only slight weakness of the left foot in 
dorsiflexion, and minimal numbness over the peroneal 
distribution on the left.  Physical examination revealed only 
mild paresis of dorsiflexion of the left foot, with almost 
complete return of function, and some hypesthesia over the 
lateral aspect of the foot.  He was placed on Class I 
rehabilitation and liberty status.  Electromyogram studies 
were obtained and failed to reveal any evidence of lower 
motor neuron damage involving the left leg.  It was the 
opinion of the Neurological Service that the Veteran had had 
progressive improvement of the peroneal neuropathy of his 
left leg, with almost complete return of function, and that 
no degree of physical limitation was noted.  In November 
1966, a Medical Board recommended that he be returned to full 
duty.  He was discharged from service in February 1969, at 
the expiration of his term of enlistment.

The Veteran filed a claim for VA compensation benefits in 
June 1969.  He reported that he had been treated for his 
gunshot wound at a first aid station in Vietnam for a period 
of 7 days, beginning October 4, 1965.  He was later 
transferred to an U.S. Air Force Hospital in the Philippines, 
where he stayed for 5 days, and was then transported to a 
U.S. Naval Hospital in California, where he remained until 
January 31, 1966.

On VA examination in July 1969, the Veteran complained that 
his left leg was weak and "gives out pretty fast."  He 
indicated that he had not had any hospital care since leaving 
service.  On physical evaluation, he had adequate quadriceps 
and hamstring function.  There were wounds of entrance and 
exit near the knee joint that were approximately one 
centimeter in diameter.  It was noted that the wound probably 
traversed a path through or near the tendinous portion of the 
hamstring muscles.  On neurological examination, his deep 
tendon reflexes were equal and active.  No pathological 
reflexes were elicited, and the cranial and peripheral nerves 
were all found to be intact.  The diagnostic assessment was 
"[s]tatus following gunshot wound, left lower extremity, 
recovered."

In September 1969, VA granted service connection for gunshot 
wound, left thigh, Muscle Group XIII, and assigned a 10 
percent evaluation therefor under Diagnostic Code 5313.  It 
was noted that the wound was essentially asymptomatic, but 
that the injury was considered "moderate" since the wound 
was through-and-through.

VA treatment records dated from 1997 to 1999 show that the 
Veteran was diagnosed with, among other things, coronary 
artery disease, diabetes mellitus, and peripheral vascular 
disease with claudication in both legs, right greater than 
left.

In May 2000, the Veteran filed a claim for increased rating 
for the gunshot wound of his left thigh.  He reported that he 
was having "leg pain."  He was examined for VA compensation 
purposes in July 2000.  He complained of pain in the left 
ankle anteriorly and lack of proprioception in the left foot.  
He reported that he sometimes lost his balance when walking 
"because he doesn't know where his foot is."  On 
examination, it was noted that he had a dime-size wound 
posteriorly and a nickel-size wound anteriorly on the thigh 
where the bullet entered and exited.  He had a full range of 
motion in the ankle and motion in the knee from zero to 140 
degrees.  The diagnosis was "[g]unshot wound of the left 
thigh with lack of proprioception and tingling in the left 
ankle."  There is no indication that the examiner reviewed 
the claims file.  In September 2000, the RO denied the claim 
for increased rating.

VA outpatient treatment records, dated from January to early 
September 2001, show that the Veteran was found to exhibit, 
among other things, poor peripheral pulses and stable 
claudication.  In late September 2001, he reported for 
treatment with complaints of increasing pain in his left 
lower extremity for three days.  He also complained of 
occasional weakness in the same leg.  On physical evaluation, 
he was noted to have a one-centimeter scar of the left 
lateral distal femur, with the same size scar to the 
posterior thigh.  He was mildly tender to palpation over the 
lateral scar and was noted to have "tight" musculature to 
both thighs.  He had a full range of motion in both lower 
extremities and deep tendon reflexes were present and 
symmetrical.  The clinical assessment was that he had chronic 
left lower extremity pain that was likely due to internal 
scar tissue resulting from the gunshot wound he sustained in 
Vietnam.  There is no indication that the examiner reviewed 
the claims file.

On VA clinical evaluation in October 2001, the Veteran 
reported a history of left upper thigh pain since service.  
He said that it had been bothering him for years, but was 
gradually getting worse.  He denied swelling or erythema and 
denied pain in any other part of the leg (or the other leg).  
On physical evaluation, it was noted that he had a scar along 
the lateral aspect of the upper leg, just above the knee, and 
that there was tenderness with palpation of the area.  The 
clinical assessment was that he had leg pain that was 
questionably neuropathic.  There is no indication that the 
examiner reviewed the claims file.

A subsequent VA clinical record, dated later in October 2001, 
shows that the Veteran denied numbness.  In December 2001, 
questions were raised with respect to whether his leg pain 
was due to reflex sympathetic dystrophy versus neuropathy.  A 
triple phase nuclear bone scan was planned.  It was noted 
that his cardiac condition was stable, but that he might be 
having manifestations of peripheral vascular disease.  Later 
in December 2001, he reported claudication symptoms with 
walking.  He reported that his leg pain was improving with 
medication, and that he did not have pain presently.  
Neurological examination was nonfocal.  A triple phase 
nuclear bone scan in January 2002 was noted to be negative 
for reflex sympathetic dystrophy.

In March 2002, the Veteran was examined in connection with a 
claim for service connection for diabetes.  He denied 
peripheral neuropathy in his feet, but reported that he had 
difficulty walking as a result of intermittent claudication 
in both calves attributable to arterial insufficiency in his 
legs.  On physical examination, the examiner could get pulses 
in the Veteran's femoral arteries, but they were very weak in 
his feet.  He had no ankle edema and no evidence of 
peripheral neuropathy.  The diagnostic assessments included 
Type II diabetes mellitus with no peripheral neuropathy and 
peripheral vascular disease with claudication in his calves 
likely related to arterial sclerotic changes.

VA clinical records, dated in July 2002 and February 2003, 
show that the Veteran complained of thigh pain, worse over 
the past year.  He reported no benefit with medication.  
Neurological examinations were nonfocal.  In July 2002, he 
reported that he walked at least one mile daily, stopping 
intermittently due to his claudication.  In November 2002, it 
was noted that he had bilateral lower extremity claudication 
at two blocks.

The Veteran filed the present claim for increase in February 
2003.  A VA clinical record, dated that same month, shows 
that he described an intermittent, chronic aching or 
throbbing pain in his left thigh.  A subsequent clinical 
record, dated in March 2003, shows that he complained of 
increased left thigh pain over the prior two months.  He 
described the pain as dull and sore and said that it was most 
bothersome in the morning, when he first awoke to walk.  He 
indicated that the pain resolved as the day progressed and he 
ambulated, and he reported that the pain was not different in 
character from that which he had been experiencing for years.  
He denied any swelling or redness of the thigh and indicated 
that his symptoms of claudication were stable.  On physical 
evaluation, his left thigh was found to be tender with 
palpation just proximate to the knee, over an area where two 
scars were present.  There was no redness or swelling.  The 
clinical assessment was "chronic left thigh pain [status 
post gunshot wound]."

The Veteran was examined for VA compensation purposes in 
September 2003.  He complained of tenderness in the area of 
his gunshot wound over the last few months to years.  He 
reported that he woke up with pain in the leg.  He also 
described what he thought was an area of slight numbness 
where the bullet entered.  On examination, there were scars 
on each side of the leg, approximately the size of a quarter.  
His left thigh showed no deformity and only minimal 
discomfort on flexing the leg.  There was no limp present, 
and deep tendon reflexes were all normal.  The clinical 
impression was that the Veteran "had a gunshot wound with 
some muscle and nerve injuries, which are very slight, and 
causing minimal to mild pain, but no deformity and no 
disability."  The examiner noted that the gunshot wound 
involved Muscle Group XII in the left thigh.  There is no 
indication that the examiner reviewed the claims file.

On VA clinical evaluation in January 2004, the Veteran 
complained of left upper leg pain, worse over the last two 
weeks.  In June 2006, he complained of pain at the site of 
the prior gunshot wound.  It was noted that his claudication 
was stable at several blocks.  On physical evaluation, there 
was no edema of the extremities.  The clinical assessment was 
that he had leg pain.  It was questioned whether the pain was 
caused by scar tissue.  He was referred to physical medicine 
and rehabilitation.

During a Board hearing held before the undersigned in June 
2006, the Veteran testified that his left leg was sore when 
he got up in the morning, and that it sometimes got sore 
during the day as well.  He said that the soreness had become 
more frequent over the last four years.  He described the 
pain as sharp and mostly on the side of his leg.  He said he 
had to walk about three blocks to get the soreness out of it.  
He also reported cramps and limited motion in his left foot.  
He denied having a lot of swelling.  He indicated that one of 
the scars from his gunshot wound sometimes got "dry" and 
"peeled," but he denied any pain or tenderness associated 
with the scars.  He testified that he was not working, but 
denied having left his job as a result of problems with his 
left thigh.

On VA clinical evaluation in July 2006, the Veteran 
complained of pain at the anterolateral left thigh, "most 
intense at scar to palpation."  He reported that the pain 
had been worse over the last six years and that his left leg 
was more fatigued than the right.  On physical evaluation, he 
complained of sharp pain with light palpation around the left 
anterolateral left thigh scar.  Muscle testing was noted to 
be 5/5 for left hip flexion and 4/5 for extension and flexion 
of the left knee and dorsiflexion and plantar flexion of the 
left ankle.  His static and dynamic balance was good and his 
gait was within functional limits.  The clinical assessment 
was that he had chronic left thigh pain following a gunshot 
wound in 1965, and mild left lower extremity weakness that 
would benefit from physical therapy.  He was issued written 
instructions for a home exercise program.

A VA clinical record, dated in April 2007, shows that the 
Veteran presented for treatment of elevated glucose levels, 
increased urinary frequency, and incontinence.  On physical 
evaluation, his motor strength in the lower extremities was 
noted to be 5/5 in flexion and extension, bilaterally.  Soft 
touch, vibratory, and proprioception were intact throughout; 
reflexes were +2 in the knee and ankle; and gait was normal 
without signs of ataxia.

The Veteran was examined for VA compensation purposes in 
August 2007.  He complained of momentary mechanical pain with 
left hip adduction; daily mechanical pain of the left knee, 
worse in the morning, with occasional effusion and giving 
way; and daily intermittent vague dysesthesias and 
paresthesias in a stocking type distribution of the lower 
leg, ankle, and foot.  He reported a history of a gunshot 
wound to the left thigh with left foot drop that subsequently 
resolved.  The examiner indicated that this was presumably 
due to wound hematoma and temporary neurapraxia.  It was 
noted that the Veteran's medical history included, among 
other things, Type II diabetes mellitus, chronic ischemic 
heart disease, peripheral vascular disease, and anterior 
lateral acute myocardial infarction.  He denied the use of 
orthopedic assistive devices and reported that he could 
complete all routine sedentary activities of daily living, as 
required, but indicated that he could only walk or stand now 
for five to ten minutes before he had to sit to rest due to 
chronic arterial insufficiency of the bilateral lower legs.

On physical examination, the Veteran was able to walk freely 
and briskly without an antalgic gait and without any 
orthopedic assistive devices.  He exhibited tenderness of the 
anterior left hip capsule and adductor muscles.  He had 
flexion in the left hip to 70 degrees; abduction to 45 
degrees; adduction to 10 degrees; external rotation to 60 
degrees; internal rotation to 20 degrees; and extension to 
20 degrees (16 degrees with repetitive motion).  He 
complained of pain at the extremes.  X-rays of the hip were 
negative.

There was no muscle wasting or atrophy of the thigh.  The 
examiner described an ovoid 1- by 1.5-centimeter entrance 
wound 12 centimeters proximal and medially diagonal to the 
medial femoral condyle and an ovoid 3- by 1.5-centimeter exit 
wound four centimeters proximal and anterior to the lateral 
femoral condyle.  Both scars were well healed and non-tender 
with no sign of inflammation, infection, or keloid formation.  
The lateral thigh exit wound exhibited approximately 0.5 
millimeters of depression.

Sensation was intact to light touch for all dermatomes of the 
bilateral lower extremities, and muscle strength was 5/5 for 
all relevant muscle groups.  Reflexes were physiologic and 
symmetric.  Bilateral dorsalis pedis and posterior tibialis 
pulses were 1/3.  Capillary refill was less than one second 
at the bilateral great toe bends and the feet were slightly 
cool to touch, bilaterally.

The left knee appeared mildly arthritic without effusion.  
There was no ligamentous laxity and McMurray's sign was 
negative.  The Veteran complained of pain throughout the 
entire arc of flexion, but was able to extend the knee to 
zero degrees and flex to 100 degrees, both before and after 
repetitive motion.  X-rays of the knee were negative.

The left ankle appeared normal.  There was minimal tenderness 
to palpation of the Achilles tendon at the calcaneal 
insertion, but the tendon was intact and in normal alignment.  
There was no ligamentous laxity and six degrees of valgus 
angulation of the os calcis in relationship to the long axis 
of the tibia.  The Veteran had plantar flexion in the ankle 
to 45 degrees; dorsiflexion to 20 degrees; inversion to 
30 degrees; and eversion to 15 degrees.  X-rays were 
negative.  The left foot was essentially normal, with no 
metatarsal tenderness to palpation.  The final diagnoses were 
left hip adductor muscle strain; left knee chondromalacia; 
status post gunshot wound to the left thigh in October 1965 
with residual scars that are non-disfiguring and cover less 
than one percent of the body surface area; left ankle with 
normal clinical and radiographic examination; and left foot 
with normal clinical and radiographic examination.

In an October 2007 addendum to the August 2007 examination 
report, the examiner indicated that he had reviewed the 
Veteran's claims file.  Based on that review, and the 
examination findings and available imaging reports, the 
examiner opined that it was "more than likely" that the 
Veteran's left foot and ankle symptoms were related to 
diabetic neuropathy and peripheral vascular disease, rather 
than the service-connected gunshot wound.  In support of that 
opinion, the examiner noted that a Medical Board report from 
November 1966 indicated that the Veteran was at that time 
found to have had progressive improvement of the peroneal 
neuropathy of his left leg, with almost complete return of 
function, and no noted degree of physical limitation.  The 
examiner referred to the gunshot wound as "involving muscle 
group XVIII . . . ."

A VA clinical record, dated in October 2007, shows that the 
Veteran was evaluated in connection with his symptoms of 
claudication of the bilateral lower extremities.  He reported 
that he could walk about one block before needing to rest.  
The clinical assessment was that he had intermittent 
claudication that was stable.  In December 2007, examination 
of the lower extremities revealed abnormal monofilament 
testing, bilaterally, with no edema.

The Veteran was examined for VA compensation purposes in June 
2008.  He complained of 10/10 pain in his left hip with 
activity.  He also complained of 8/10 pain in his left knee 
at rest, aggravated by standing, walking, and using stairs.    

On physical examination, the Veteran was noted to have 
minimal adductor muscle strain and weakness of the left hip.  
He had a slight limp of the left leg.  He could cross his 
legs, left over right, to 20 degrees.  He could flex the hip 
to 110 degrees, where there was subjective pain.  He had 
adduction to 15 degrees; abduction to 35 degrees; external 
rotation to 40 degrees; and internal rotation to 25 degrees.  
There was slight tenderness about the lateral aspect of the 
hip.  There was no additional limitation due to weakness, 
excess fatigability, incoordination, or pain due to repeated 
use or flare-ups, and X-rays were noted to be negative.

Sensation of the left thigh was intact to pinprick, except 
around both the entry and exit scars.  There was no other 
neurological impairment of the left thigh, to include any 
neuritis, neuralgia, or paralysis.

Range of motion in the left knee was from 0 to 110 degrees, 
where there was subjective pain.  He described tenderness all 
the way around the knee.  There was no fluid, crepitus, 
laxity, or instability.  The clinical impression was that he 
had chondromalacia of the knee with severe subjective 
symptoms and minimal objective physical findings.  There was 
no additional limitation due to weakness, excess 
fatigability, incoordination, or pain due to repeated use or 
flare-ups, and X-rays were noted to be negative.

Following the examination of the Veteran, and a review of his 
medical history (as set out in the claims file), the examiner 
offered an opinion to the effect that neither the left hip 
adductor strain nor the chondromalacia of the left knee had 
been caused or aggravated ("clinically worsened") by the 
service-connected gunshot wound of the Veteran's left thigh.  
The examiner noted that the wound involved the left distal 
medial part of the hamstring muscle as the entrance wound; 
that the exit wound was 

in the anterior margin of the distal left hamstring muscle; 
and that, following the initial injury, and an extended 
period of treatment and light duty, the Veteran was 
ultimately returned to full duty and continued in that status 
for the last two years of his service.  The examiner also 
noted that the entrance scar measured one centimeter in 
diameter; that the exit scar measured 2.5 by 1 centimeters; 
that there was only minimal depression of the scars, with no 
underlying tissue loss or adherence; and that both scars were 
non-tender with normal texture and no skin breakdown, edema, 
keloid formation, or associated limitation of function.

In a February 2009 addendum to the June 2008 examination 
report, the examiner clarified that the muscle group involved 
in the Veteran's gunshot wound was Muscle Group XIII, which 
is the hamstring complex.  The examiner indicated that the 
reference to Muscle Group XII in the VA examination report of 
September 2003 was clearly a misprint inasmuch as the 
examiner was describing Muscle Group XIII.  The examiner also 
indicated that the reference to Muscle Group XVIII (in the 
October 2007 addendum to the August 2007 examination report) 
was erroneous.  The examiner explained that, given the 
location of the wound, "[t]here is no way that MG XVIII 
(pelvic girdle muscles) could be involved . . . ."

B.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  In assessing a claim 
for an increased rating, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  That being said, given 
unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability arising from injury to Muscle Group XIII is 
evaluated in accordance with 38 C.F.R. § 4.73, Diagnostic 
Code 5313.  Evaluations of 0, 10, 30, and 40 percent, 
respectively, are assigned for slight, moderate, moderately 
severe, and severe disability.

Regulations pertaining to the evaluation of muscle injuries 
were revised in 1997.  See Schedule for Rating Disabilities; 
Muscle Injuries, 62 Fed. Reg. 30,235 (June 3, 1997).  Under 
current regulations, "slight" muscle disability 
contemplates a simple wound of the muscle without debridement 
or infection; a service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability.  Objectively, there is a minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2008).  See id. 
§ 4.56(c) (indicating that, for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement).

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more  muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

	(a)  X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

	(b)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle.

	(c) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.

	(d)  Visible or measurable atrophy.

	(e)  Adaptive contraction of an opposing 
group of muscles.

	(f)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
	
	(g)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

Id.  § 4.56(d)(4).

Disabilities of the joints due to shell fragment wounds, 
including disability of the hip and knee, can also be rated 
under 38 C.F.R. § 4.71a.  In this regard, the Board notes 
that VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2008).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Further, with regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2008).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.
	
	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations also provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are to be considered.  
Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2008) ("The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups").

Scars-other than those of the head, face, and neck-that are 
deep or cause limited motion, are currently rated under 
Diagnostic Code 7801.  Under that code, a 10 percent rating 
is warranted if the area or areas affected exceed 6 square 
inches (39 square cm.).  Higher ratings of 20, 30, and 40 
percent are warranted if the affected area or areas exceed 12 
square inches (77 square cm.), 72 square inches (465 square 
cm.), and 144 square inches (929 square cm.), respectively.  
A "deep" scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 
(2008).

Superficial scars-other than those of the head, face, and 
neck-are currently rated under Diagnostic Codes 7802, 7803, 
and 7804.  Under Diagnostic Code 7802, a 10 percent rating is 
warranted if the scar, or scars, cover an area, or areas, of 
144 square inches (929 square cm.) or more, but do not cause 
limited motion.  For purposes of that code, scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of the extremities or trunk, are to be 
separately rated and combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2008).  Ten 
percent ratings are also warranted under Diagnostic Codes 
7803 and 7804 for superficial scars that are unstable or that 
are painful on examination.  A "superficial" scar is one 
not associated with underlying soft tissue damage, and an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See notes 
appended to 38 C.F.R. § 4.118, Diagnostic Codes 7802-05.  
Other scars may be rated on the basis of limitation of 
function of the affected part(s).  Diagnostic Code 7805.

VA regulation provides that the evaluation of the same 
disability or manifestation(s) under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2008).  The rationale 
behind this "rule against pyramiding" is that a claimant 
should not be compensated twice for the same symptomatology 
as "such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  A muscle injury rating cannot 
be combined, for example, with a peripheral nerve paralysis 
rating of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a) (2008).  
See also Esteban, supra.

C.  Analysis

Following review of the evidence in this case, and the 
applicable laws and regulations, the Board finds that the 
evidence supports the assignment of a 10 percent evaluation 
for the exit wound scar on the Veteran's anterolateral left 
thigh, separate and apart from the rating currently assigned 
under Diagnostic Code 5313.  The Board recognizes that the 
Veteran denied any pain or tenderness associated with the 
scar when he testified at the hearing in June 2006, and that 
some of the available medical evidence, including the reports 
of VA examinations conducted in August 2007 and June 2008, 
indicate that the scar is not objectively tender.  The Board 
notes, however, that the record contains other evidence, 
including reports dated in March 2003 and July 2006, which 
indicates that he has exhibited tenderness to palpation in 
the vicinity of that scar, at least intermittently.  
Considering the evidence in its totality, including earlier-
dated evidence from September and October 2001-which 
indicates that objective tenderness has also been identified 
in that area in the past-the Board finds that the Veteran's 
overall disability picture, as it pertains to this particular 
combat scar, more closely approximates the criteria for a 10 
percent evaluation under Diagnostic Code 7804.  The evidence, 
at a minimum, gives rise to a reasonable doubt on the 
question.  38 C.F.R. § 4.3 (2008).

The Board otherwise finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
disability rating for the residuals of his gunshot wound for 
the period of his claim.  The Board acknowledges that the 
Veteran was hospitalized in service for a relatively 
prolonged period for treatment of his left thigh wound; that 
the wound was through and through; that he had weakness in 
the left leg, along with a left common peroneal nerve palsy; 
and that the resulting scars have been described as 
depressed.  He has since complained of weakness and thigh 
pain, and some of his care providers (in September 2001 and 
June 2006) have indicated that at least part of his 
discomfort may be due to internal scarring.

However, it appears from descriptions of the wound that the 
track of the missile was relatively short.  The record does 
not show that the missile had an "explosive effect," that 
the wound required debridement in service, or that there was 
any infection, fracture, or sloughing of soft parts.  Nor 
does it show that the wound is manifested by large, ragged, 
or adherent scars; retained foreign bodies; diminished muscle 
excitability; or loss of deep fascia, muscle substance, or 
normal firm resistance of the affected muscles.  There is 
also no evidence of atrophy or induration or the affected 
muscles, or atrophy or adaptive contraction of opposing or 
adjacent muscle groups.  In addition, although the Veteran 
was noted to have "tight" musculature of the thighs in 
September 2001, the tightness appears to be unrelated to the 
service-connected gunshot wound inasmuch as it was found to 
be present bilaterally.  A VA examiner in September 2003 
described the Veteran's symptoms as "minimal to mild," and 
Veteran himself testified that, while he is not currently 
working, he did not leave work as a result of the problems 
with his left thigh.

In light of the totality of the evidence, it is the Board's 
conclusion that the Veteran's overall disability picture-in 
terms of the type of injury, the history and complaints, and 
the objective findings-more nearly approximates the criteria 
for no more than "moderate disability" of Muscle Group 
XIII.  The weight of the evidence is against the assignment 
of a higher schedular evaluation under Diagnostic Code 5313.

The Board has considered whether increased and/or separate 
evaluations should be assigned for the Veteran's disability 
under diagnostic codes pertaining to neurological impairment 
and/or disability of the hip and/or knee joint, and has 
concluded that they should not.  As outlined above, a VA 
examiner opined in October 2007 that it was "more than 
likely" that the Veteran's left foot and ankle symptoms were 
related to diabetic neuropathy and peripheral vascular 
disease, rather than the service-connected gunshot wound.  
Subsequently, in June 2008, another examiner opined, in 
effect, that the functional impairments of the Veteran's left 
hip and knee joints were attributable to adductor strain and 
chondromalacia, neither of which had been caused or 
aggravated by the service-connected gunshot wound.  The Board 
attaches significant weight to both of these opinions-
inasmuch as they were based on a review of the Veteran's 
complete medical and military history, as well as current 
examination findings, and appear to be consistent with the 
evidence of record which shows, among other things, that the 
effects of his injury had dissipated by 1969-and finds that 
they outweigh other opinion evidence of record, including 
that contained in the VA examination report of September 
2000, which does not appear to have been based on a 
substantive review of the Veteran's history (including his 
then-recent history of diabetes and peripheral vascular 
disease).  With regard to the findings of decreased sensation 
in the vicinity of his wound, the Board notes only that a 
compensable evaluation for impairment of the external 
cutaneous nerve of the thigh requires "severe to complete" 
paralysis of the nerve.  38 C.F.R. § 4.142a, Diagnostic Code 
8529 (2008).  That is not demonstrated here.

While a separate 10 percent rating is warranted for the exit 
wound scar on the anterolateral left thigh, the Board also 
finds no basis for the assignment of further increased and/or 
additional separate evaluations on the basis of scarring.  
Although tenderness to palpation in the vicinity of the 
Veteran's entry wound scar was apparently identified on one 
occasion (in March 2003), the greater weight of the evidence, 
including reports dated in August 2007 and June 2008 (and, 
reports dated in September 2001, October 2001, and July 2006, 
by negative inference), shows that the scar is non-tender.  
The Veteran has reported dryness and "peeling" in the 
vicinity of one of his scars, but neither of his scars has 
been shown to be objectively unstable or otherwise causative 
of limitation of function.  Moreover, on multiple 
examinations since February 2003, the entry scar of his left 
thigh has never been found to be any larger than 1 x 
1.5 centimeters (1.5 square centimeters) and the exit scar 
has never been found to be any larger than 3 x 1.5 
centimeters (4.5 square centimeters) in size.

In arriving at the foregoing conclusions, the Board has 
specifically considered whether the Veteran is entitled to a 
"staged rating."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  It is the Board's conclusion, however, that the 
neither his muscle injury nor his exit wound scar has never 
been more than 10 percent disabling since the time that the 
underlying claim for increase was filed.  A "staged rating" 
is not warranted.

D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
recently hospitalized for problems related to his service-
connected gunshot wound, or that they have caused marked 
interference with employment.  His complaints of weakness and 
pain are fully contemplated by the applicable diagnostic 
criteria, and there is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 
(2008).

ORDER

A separate 10 percent rating is granted for the exit wound 
scar on the Veteran's anterolateral left thigh, subject to 
the law and regulations governing the award of monetary 
benefits, to this extent, the appeal is allowed.  

Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left thigh involving 
Muscle Group XIII is otherwise denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


